DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-19 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10452571. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of claim 1 are found in claim 13 of said patent.

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10852495. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of claim 2 are found in claim 6 of said patent.

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10852495. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of claim 3 are found in claim 7 of said patent.

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10852495. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of claim 4 are found in claim 8 of said patent.

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10852495. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of claim 5 are found in claim 9 of said patent.

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim6 of U.S. Patent No. 10852495. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of claim 6 are found in claim 6 of said patent.

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10852495452571. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of claim 7 are found in claim 18 of said patent.

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10852495. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of claim 8 are found in claim 6 of said patent.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10852495. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of claim 9 are found in claim 7 of said patent.

Claim 10 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10452571 in view of Patel (US9891827). Claim 13 of US108452571 teaches all limitation except for a display coupling. Patel (US9891827 in para. 0021 teaches a CPU on a board, and coupling to a computer as taught in para. 0038 teaches said display.  One of ordinary skill in the art before the effective filing date of the claimed invention would combine Patel with US10852495 to maintain high performance (COL. 1, lines 50-60).

Claims 11 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10452571. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of said claims are found in claim 14 of said patent.

Claims 12 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10852495. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of said claims are found in claim 5 of said patent.

Claims 13 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10852495. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of said claims are found in claim 8 of said patent.

Claims 14 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10852495. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of said claims are found in claim 11 of said patent.

Claim 15 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10452571 in view of Patel (US9891827). Claim 1 of US10452571 teaches all limitation except for a GPU coupled through the system board to the integrated circuit chip through the package. Patel (US9891827) teaches a CPU in (para. 0021) and a GPU in para.  One of ordinary skill in the art before the effective filing date of the claimed invention would combine Patel with US10852495 to maintain high performance (COL. 1, lines 50-60).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US10209464, and US9891827, and 20090016417 among others teach package device mounted on a substrate that uses wireless communication between on chip devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ANTHONY DALEY whose telephone number is (571)272-3625. The examiner can normally be reached 7 - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571 2724176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.D/Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184